DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Group I (claims 1-8 and 11-18) for continued examination without traverse. Applicant further elected species A corresponding to claims 2 and 12 with traverse. Examiner agrees that claims 1, 8, 12 and 18 are generic. 
The features of claims 3-7 and 13-17 are mutually exclusive because the device cannot switch between imaging formats of different types simultaneously. These are different embodiments of the invention and are considered dependent and distinct. Further, different art would need to be applied for switching between the various combinations of formats. Different references would need to be found for each combination of imaging formats, therefore causing a search burden. Claims 1, 2, 8, 11, 12 and 18 are examined below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show linear, trapezoidal and sector formats as described in the specification.  It is suggested to include images of these formats in the drawings. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anand (US 20200000435 A1).
Regarding claim 1, Anand discloses a method of operating an ultrasound device having a single ultrasound transducer array (26), the method comprising: 
causing, within a single imaging preset (see para. [0060] “For some operating modes, the ultrasound system 10 can compensate for degraded transducer probe 26 performance by adjusting the pattern of transducer element actuation accordingly”) where the pattern adjustment may be performed within one operating mode for scanning one particular region of the body in a specified amount of detail. 
Anand further discloses the ultrasound device to switch from a configuration to collect ultrasound data for producing ultrasound images having a first format to a configuration to collect ultrasound data for producing ultrasound images having a second format (see para. [0059] “configure its corresponding signal patterns appropriately, changing the excitation pattern for the operating transducer elements” and para. [0060] “adjusting the pattern of transducer element actuation accordingly … the standard imaging format for a linear transducer array 60” and [0061] “In the presence of the defect defined above, the imaging format can be immediately switched to a trapezoidal excitation profile” and para. [0062] “the system can energize adjacent elements 62 that are functional in order to form the image for the region”) where para. [0062] refers to collection of ultrasound data during the switching of 

Regarding claim 2, Anand discloses the method of claim 1, wherein the first format is a linear format and the second format is a trapezoidal format (see para. [0060] “the standard imaging format for a linear transducer array 60 is rectangular” and [0061] “the imaging format can be immediately switched to a trapezoidal excitation profile”). 

Regarding claim 11, Anand discloses an apparatus comprising a processing device in operative communication with an ultrasound device having a single ultrasound transducer array, the processing device configured to: cause, within a single imaging preset (see para. [0060] “For some operating modes, the ultrasound system 10 can compensate for degraded transducer probe 26 performance by adjusting the pattern of transducer element actuation accordingly”) where the pattern adjustment may be performed within one operating mode for scanning one particular region of the body in a specified amount of detail. Anand further discloses the ultrasound device to switch from a configuration to collect ultrasound data for producing ultrasound images having a first format to a configuration to collect ultrasound data for producing ultrasound images having a second format (see para. [0059] “configure its corresponding signal patterns appropriately, changing the excitation pattern for the operating transducer elements” and para. [0060] “the standard imaging format for a linear transducer array 60” and [0061] “In the presence of the defect defined above, the imaging format can be immediately switched to a trapezoidal excitation profile” and para. [0062] “the system can energize adjacent elements 62 that are functional in order to form the image for the region”) where para. [0062] refers to collection of ultrasound data during the switching of scan profiles from one configuration to another.  This means the device is capable of scanning and collecting data while switching scanning patterns.

Regarding claim 12, Anand discloses the apparatus of claim 11, wherein the first format is a linear format and the second format is a trapezoidal format (see para. [0060] “the standard imaging format for a linear transducer array 60 is rectangular” and [0061] “the imaging format can be immediately switched to a trapezoidal excitation profile”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US 20200000435 A1) in view of Banta (US 6055861 A). 
Regarding claim 8, Anand discloses the method of claim 1, wherein causing the ultrasound device to switch from the configuration to collect ultrasound data for producing ultrasound images having the first format to the configuration to collect ultrasound data for producing ultrasound images having the second format (see para. [0059] – [0061] as disclosed above).
However, Anand does not explicitly disclose switching configurations based on receiving a selection of a new imaging depth that exceeds a threshold imaging depth. This is disclosed by Banta in an analogous imaging field of endeavor (see col. 4 lines 12-14 “FIGS. 2A-2C are schematic representations of the transducer array and illustrate variation of the Scan pattern for different imaging depths” and see col. 8 lines 3-6 “the sector apertures 40 and 42 are varied in width, depending on the depth of the region of interest. Typically, the image depth is selected based on the depth of the region of interest”)


Regarding claim 18, Anand discloses the apparatus of claim 11, wherein the processing device is configured to cause the ultrasound device to switch from the configuration to collect ultrasound data for producing ultrasound images having the first format to the configuration to collect ultrasound data for producing ultrasound images having the second format (see para. [0059] – [0061] as disclosed above).
However, Anand does not explicitly disclose switching configurations based on receiving a selection of a new imaging depth that exceeds a threshold imaging depth. This is disclosed by Banta in an analogous imaging field of endeavor (see col. 4 lines 12-14 “FIGS. 2A-2C are schematic representations of the transducer array and illustrate variation of the Scan pattern for different imaging depths” and see col. 8 lines 3-6 “the sector apertures 40 and 42 are varied in width, depending on the depth of the region of interest. Typically, the image depth is selected based on the depth of the region of interest”)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the imaging format switching capabilities of Anand to incorporate the capability of varying the scan pattern of a transducer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN NIKOLAOS LOMIS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793